Title: Thomas Jefferson to William Chamberlayne, 6 January 1811
From: Jefferson, Thomas
To: Chamberlayne, William


          
            Sir
            Monticello Jan. 6. 11.
          
            Your favor of Dec. 27. has been duly recieved, and I now send you a copy of Dr Everett’s account for his attendance on Tom Buck.  James Lewis’s account for boarding him (and he was continued there no longer than till the Doctor thought that plantation attentions would be sufficient) I cannot now lay my hands on, tho’ I have diligently searched for it among my papers. but I possess it, and pledge myself to produce it. it’s amount was 33.D. 26 Cents, which, as I thought it too high, I refused to pay. we referred it to arbitrators, who considering the situation of the patient & the great attentions & particular diet required, confirmed the charge, & I paid it on the 29th of July. proofs of the award & paiment shall be furnished you. I am aware that acting as an Executor, you must use the cautions that character requires. I am therefore willing you shall refer it to Arbitrators, who may be named by yourself, or take the opinion of a lawyer, & I will abide by the award or opinion; to be given on the facts stated in my two letters of Aug. 17. & Dec. 11. which can readily be proved here. I acted for the owners of the negro, as I would have done for my own, as they were not here to take care of him. I could have no motive for recieving him, but that of humanity, and to save his life for his owners I have had to advance 57. D 26 c in confidence that I should be allowed a credit for it in the hire of the other negroes. had he not been placed, when he was, under the care of a skilful Surgeon, his death was inevitable, as a mortification was imminently apprehended. all these things I submit to your consideration & beg you to be assured of my great esteem & respect
          
            Th:
            Jefferson
        